Citation Nr: 1710570	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  13-25 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for Seronegative Polyarthritis (SNPA), also claimed as rheumatoid arthritis, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder and panic disorder with agoraphobia.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD with major depressive disorder and panic disorder with agoraphobia.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected PTSD with major depressive disorder and panic disorder with agoraphobia.

4.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected PTSD with major depressive disorder and panic disorder with agoraphobia.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from January 1956 to January 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In her September 2013 substantive appeal, the Veteran requested a videoconference hearing.  She withdrew this request for a hearing in May 2016.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702 (e); 20.704(e) (2016).
 
Following the issuance of the statement of the case in August 2013, the Veteran submitted additional evidence in support of her claims in September 2013.  As her substantive appeal was received in September 2013, a waiver of Agency of Original Jurisdiction (AOJ) consideration is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that her diagnosed SNPA, hypertension, bilateral knee disorder and IBS were caused by her service.  Specifically, she alleges that her IBS started during service as she was unable to use the restroom when she needed to, that her SNPA had its onset during service and that her bilateral knee condition is part of her SNPA.  In the alternative, she claims that these disabilities were caused or aggravated by her service-connected PTSD.  Service treatment records are negative for complaints, treatments or diagnoses of SNPA, hypertension, a bilateral knee disorder and/or IBS.

The Veteran submitted a multiple opinions in support of her claims, and there is a January 2011 VA medical opinion addressing whether these disabilities are due to the Veteran's service-connected psychiatric disorder; however, these opinions are lacking for various reasons and the Board finds that it does not have sufficient evidence to decide the Veteran's claims.

The Board also finds that a remand is necessary to obtain potentially outstanding records from the Social Security Administration (SSA).  In this regard, the Veteran reported that she had received SSA disability benefits from 1972 to 1987 during a January 2011 VA examination.  She also reported that she had collected SSA benefits for rheumatoid arthritis in a June 2010 VA psychiatric examination.  As any records in regard to a disability determination may be pertinent to the instant appeal, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

In a July 2012 VA treatment record, it shows that the Veteran reported that she had first presented to VA in 2006.  The earliest VA treatment records in the file are from October 2007.  Therefore, VA records dated prior to October 2007 should be obtained.  In addition, updated VA treatment records should be obtained, as the most recent VA treatment records are from August 2013.

Finally, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.) 

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated prior to October 2007 and dated from August 2013 to the present should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e). 

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

3. Return the record to the VA examiner who conducted the Veteran's January 2011 examination.  The record and a copy of this Remand must be made available to the examiner.  If the January 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  The examiner is informed that the Veteran served on active duty from January 1956 to January 1959.  She is service connected for PTSD with major depressive disorder and panic disorder, and agoraphobia.  The Veteran's service treatment records are located in a document entitled, "STR - Medical" and were received on 6/10/ 2009.  They contain the Veteran's Report of Medical Examination that was performed at service discharge and a Report of Medical History that she completed at that time.  The January 12, 2011, VA examination report provides a rather detailed medical history for each of these disabilities for which she is claiming service connection.

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions: 

(A)  For the diagnosed SNPA, hypertension, bilateral knee arthritis and/or IBS, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disorder had its onset during the Veteran's period of active duty service or was caused by any incident or event that occurred during her period of service.  The examiner should specifically address the Veteran's argument that her IBS was the result of being unable to use the restroom as needed during service.

(B)  With regard to the diagnosed arthritis and/or hypertension, the examiner should offer an opinion as to whether it manifested within one year of the Veteran's service separation in January 1959 and, if so, to describe the manifestations.

(C)  With respect to the diagnosed SNPA, hypertension, bilateral knee arthritis and/or IBS, was each such disability caused OR aggravated by the Veteran's service-connected PTSD with major depressive disorder and panic disorder with agoraphobia?  The examiner should specifically address the articles submitted by the Veteran on the possible relationship between hypertension and/or rheumatoid arthritis and PTSD.  This articles are located in documents entitled, "Correspondence; Correspondence," which were received on 4/26/2012 and 09/05/2013.  The examiner should also address the contention that the Veteran's PTSD symptoms related in her gastrointestinal, hypertension and rheumatologic disabilities.

The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record and medical principles and/or medical literature.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

